Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charlie Louis Jones, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C: § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Wilson, No. 1:14-cv-00020-CMH-IDD (E.D.Va. Mar. 30, 2015). We grant leave to proceed in forma pau-peris and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.